JUDGMENT
THIS CAUSE having been commenced at the instance of the Government of the United States against the Respondent above-named, for the purpose of ascertaining the sum to be paid by the said Government as compensation in respect of the lands and premises hereinafter described, said lands being required for Public Uses, and the Registrar of Titles for the United States Naval Station, Tutuila, under *67the provisions contained in the Ordinance No. 20-1900 to regulate the acquisition of land by the Government of the United States for Public Uses, having given due and proper notice to the Respondent herein, and proceedings before said Registrar having been regularly taken thereon in the premises, whereupon the Registrar of Titles, at the request of parties hereto, did satisfactorily adjust the acceptances and tenders of said parties, and did, on the 12th day of December, in the year 1902, A.D., report to this Court recommending the Government be declared the proprietor of said land and premises upon payment of $400, interest and costs, IT IS NOW THEREFORE ORDERED and ADJUDGED as follows; to wit:—
1. That the Government of the United States of America shall pay to the Respondent the sum of Four Hundred Dollars ($400), together with interest on $320 at the rate of 8 per cent per annum from the 7th day of March, 1901, to the 10th day of December, 1902, amounting to $45.01, and shall pay costs of attorney, arbitration, Registrar’s and High Court costs, amounting to $70.50, said sums making a total of $515.51, in consideration of the release of all claims and demands of the said Respondent to said lands and premises.
2. That in consideration of the payment of said sum of $515.51, as aforesaid, the Government of the United States of America be, and the same is hereby declared proprietor of all that piece or parcel of land situate in Fagatogo, aforesaid, and called or known as “FALEULU”, STARTING at the southeastern corner of land “Lelotoa”, property of the Government of the United States of America, on the boundary line of the land agreed by the Samoan landowners of Fagatogo to be surrendered and sold to the said Government and running along the eastern boundary of said land “Lelotoa”, in a northwesterly direction, bearing 159 degrees, dis*68tance 86 feet, to land “Faletoi”, claimed by Samia; thence following the southern boundary of said land “Faletoi” easterly, bearing 85 degrees 45 minutes, distance 57 feet, to land claimed by E. Ripley, bearing 282 degrees 30 minutes, distance 80 feet, to land of Fanene; thence following western boundary of land of Fanene, going southerly, bearing 172 degrees 45 minutes, distance 64 feet, to said agreed boundary line; thence following said boundary line westerly, bearing 276 degrees 6 minutes, distance 78 feet, to the starting point.
The Registrar of Titles is hereby directed to issue a Certificate of Title to said lands in favor of said Government, according to said Order and Judgment.
GIVEN under my hand and the seal of the Court on this 15th day of December, 1902, A.D.